 

Exhibit 10.7

 

EXECUTIVE DIRECTOR AGREEMENT

 

This EXECUTIVE DIRECTOR AGREEMENT is dated March 24, 2016 (the “Agreement”) by
and between Foothills Petroleum, Inc. a Nevada corporation (the “Company”), and
Alex M. Hemb, an individual resident of Utah (the “Director”).

 

WHEREAS, the Company appointed the Director effective April 1, 2016, (the
“Effective Date”) and desires to enter into an agreement with the Director with
respect to such appointment; and

 

WHEREAS, the Director is willing to accept such appointment and to serve the
Company on the terms set forth herein and in accordance with the provisions of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.          Position. Subject to the terms and provisions of this Agreement, the
Company shall cause the Director to be appointed, and the Director hereby agrees
to serve the Company in such position upon the terms and conditions hereinafter
set forth, provided, however, that the Director’s continued scrvice on the Board
of Directors of the Company (the “Board”) after the initial one-year term on the
Board shall be subject to approval by the Company’s stockholders.

 

2.          Duties.

 

(a)    During the Directorship Term (as defined herein), the Director shall make
reasonable business efforts to attend all Board meetings, quarterly
pre-scheduled Board meetings and mandatory weekly management conference calls,
serve on appropriate subcommittees as reasonably requested and agreed upon by
the Board, make himself available to the Company at mutually convenient times
and places, attend external meetings, conferences and presentations when agreed
on in advance, as appropriate and convenient, and perform such duties, sendees
and responsibilities, and have the authority commensurate to such position.

 

(b)   The Director’s specific roles and responsibilities shall require a minimum
time commitment of approximately twenty (20) hours per week and shall include
the following:

 

(i)      Plan, develop, and execute the appropriate drilling, completion and
workover strategies for the Company;

 

(ii)     Oversee Company workover, drilling and completion operations;

 

(iii)     Manage the Company’s drilling department to ensure drilling projects
are designed, planned, and executed optimally, including preparing preliminary
well designs;

 

(iv)     Accountable for overall drilling cost, safety, and environmental
performance;

 

(v)     Establish optimum operational, financial, safety, and environmental
performance expectations, measures, and goals for the drilling department;

 

 Page 1 of 7

 

  

(vi)    Ensure that the Company’s drilling department processes, procedures, and
plans are in-place to facilitate knowledge transfer, maximize efficiency, and
minimize mistakes;

 

(vii)   Develop benchmarks against competition to assess the Company drilling
department’s performance, identify strengths and weaknesses, and establish
goals;

 

(viii)   Oversee vendor selection for drilling operations and establish Master
Services Agreements and other contracts with engineering contractors and
oilfield service companies.

 

(c)    The Director will use his best efforts to promote the interests of the
Company. The Company recognizes that the Director (i) is or may become a
full-time executive employee of another entity and that his responsibilities to
such entity must have priority and (ii) sits or may sit on the boards of
directors of other entities, subject to any limitations set forth by the
Sarbanes-Oxley Act of 2002 and limitations provided by any exchange or quotation
service on which the Company’s common stock is listed or traded. Director shall
not be involved in any way with any company that could be considered a direct
competitor, unless prior written approval is granted by the Board.
Notwithstanding the same, the Director will provide the Company with prior
written notice of any future commitments to such entities and use reasonable
business efforts to coordinate his respective commitments so as to fulfill his
obligations to the Company and, in any event, will fulfill his fiduciary duties
as a Director and other such obligations as set forth herein. Other than as set
forth above, the Director will not, without the prior notification to the Board,
engage in any other business activity which could materially interfere with the
performance of his duties, services and responsibilities hereunder or which is
in violation of the reasonable policies established from time to time by the
Company, provided that the foregoing shall in no way limit his activities on
behalf of (i) any current employer and its affiliates or (ii) the board of
directors of any entities on which he currently sits. At such time as the Board
receives such notification, the Board may require the resignation of the
Director if it determines that such business activity does in fact materially
interfere with the performance of the Director’s duties, services and
responsibilities hereunder.

 

3.          Compensation.

 

(a)    Restricted Stock. The Director shall receive one hundred twenty-five
thousand (125,000) shares of the Company’s common stock. Such shares shall vest
according to the schedule below. Notwithstanding the foregoing, if the Director
ceases to be a member of Board at any time during the vesting period for any
reason (such as resignation, withdrawal, death, disability or any other reason
with or without cause), then any unvested shares shall be irrefutably forfeited.
"Cause" shall mean fraud, willful misconduct, gross negligence, breach of
fiduciary duty or other gross misconduct by the Director with respect to a
material matter relating to the affairs of the Company. Furthermore, the
Director agrees that the shares shall be subject to any “lock up” agreement
required to be signed by the Company’s officers in connection with any
financing.

 

(i)      40% vesting ninety (90) days from the Effective Date;

 

(ii)     20% vesting one hundred eighty (180) days from the Effective Date;

 

 Page 2 of 7

 

  

(iii)      20% vesting two hundred seventy (270) days following the Effective
Date;

 

(iv)     20% vesting three hundred sixty (360) days following the Effective
Date;

 

(b)    Independent Contractor. The Director’s status during the Directorship
Term shall be that of an independent contractor and not, for any purpose, that
of an employee or agent with authority to bind the Company in any respect. All
payments and other consideration made or provided to the Director under this
Section 3 shall be made or provided without withholding or deduction of any
kind, and the Director shall assume sole responsibility for discharging all tax
or other obligations associated therewith. Director’s fee shall be five thousand
U.S. dollars ($5,000.00) per month during the Directorship Term.

 

(c)    Expense Reimbursements. During the Directorship Term, the Company shall
reimburse the Director for all reasonable out-of-pocket expenses incurred by the
Director in attending any in-person meetings, provided that the Director
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts or similar documentation of
such expenses. Any reimbursements for allocated expenses (as compared to
out-of-pocket expenses of the Director in excess of $500.00) must be preapproved
in writing by a duly authorized Officer of the Company.

 

4.          Directorship Term. The “Directorship Term,” as used in this
Agreement, shall mean the period commencing on the Effective Date and
terminating on the earlier of the date of the next annual stockholders meeting
and the earliest of the following to occur: (a) the death of the Director; (b)
the termination of the Director from his membership on the Board by the mutual
agreement of the Company and the Director; (c) the removal of the Director from
the Board by the majority of quorum of stockholders of the Company entitled to
vote; (d) removal for cause, (e) and the resignation by the Director from the
Board.

 

5.           Director’s Representation and Acknowledgment. The Director
represents to the Company that his execution and performance of this Agreement
shall not be in violation of any agreement or obligation (whether or not
written) that he may have with or to any person or entity, including without
limitation, any prior or current employer. The Director hereby acknowledges and
agrees that this Agreement (and any other agreement or obligation referred to
herein) shall be an obligation solely of the Company, and the Director shall
have no recourse whatsoever against any stockholder, Officer, or other Director
of the Company or any of their respective affiliates with regard to this
Agreement.

 

6.         Director Covenants.

 

(a)   Unauthorized Disclosure. The Director agrees and understands that in the
Director’s position with the Company, the Director has been and will be exposed
to and receive information relating to the confidential affairs of the Company,
including, but not limited to, technical information, business and marketing
plans, strategies, customer information, other information concerning the
Company’s products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be confidential and in the nature of trade secrets. The Director
agrees that during the Directorship Term and thereafter, the Director will keep
such information confidential and will not disclose such information, either
directly or indirectly, to any third person or entity without the prior written
consent of the Company; provided, however, that (i) the Director shall have no
such obligation to the extent such information is or becomes publicly known or
generally known in the Company’s industry other than as a result of the
Director’s breach of his obligations hereunder and (ii) the Director may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Directorship Term, the Director will
promptly return to the Company and/or destroy at the Company’s direction all
property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data, other product or document, and any summary or compilation of the
foregoing, in whatever form, including, without limitation, in electronic form,
which has been produced by, received by or otherwise submitted to the Director
in the course or otherwise as a result of the Director’s position with the
Company during or prior to the Directorship Term, provided that the Company
shall retain such materials and make them available to the Director if requested
by him in connection with any litigation against the Director under
circumstances in which (i) the Director demonstrates to the reasonable
satisfaction of the Company that the materials are necessary to his defense in
the litigation and (ii) the confidentiality of the materials is preserved to the
reasonable satisfaction of the Company.

 



 Page 3 of 7

 



 

(b)    Non-Solicitation. During the Directorship Term and for a period of three
(3) years thereafter, the Director shall not interfere with the Company’s
relationship with, or endeavor to entice away from the Company, any person who,
on the date of the termination of the Directorship Term and/or at any time
during the one year period prior to the termination of the Directorship Term,
was an employee, vendor or customer of the Company or otherwise had a material
business relationship with the Company.

 

(c)    Non-Compete. The Director agrees that during the Directorship Term and
for a period of three (3) years thereafter, he shall not in any manner, directly
or indirectly, through any person, firm or corporation, alone or as a member of
a partnership or as an officer, director, stockholder, investor or employee of
or consultant to any other corporation or enterprise; engage in the business of
developing, marketing, selling or supporting technology to or for businesses in
which the Company engages in or in which the Company has an actual intention, as
evidenced by the Company's written business plans, to engage in, within any
geographic area in which the Company is then conducting such business. Nothing
in this Section 6 shall prohibit the Director from being (i) a stockholder in a
mutual fund or a diversified investment company or (ii) a passive owner of not
more than three percent of the outstanding stock of any class of securities of a
corporation, which are publicly traded, so long as the Director has no active
participation in the business of such corporation.

 

(d)    Insider Trading Guidelines. Director agrees to executc the Company’s
Insider Trading Guidelines in the form as adopted by the Company from time to
time and the failure to do so shall be grounds for dismissal by a majority of
the Board of Directors.

  



 Page 4 of 7

 

 

(e)    Remedies. The Director agrees that any breach of the terms of this
Section 6 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Director therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Director
and/or any and all entities acting for and/or with the Director, without having
to prove damages or paying a bond, in addition to any other remedies to which
the Company may be entitled at law or in equity. The terms of this paragraph
shall not prevent the Company from pursuing any other available remedies for any
breach or threatened breach hereof, including, but not limited to, the recovery
of damages from the Director. The Director acknowledges that the Company would
not have entered into this Agreement had the Director not agreed to the
provisions of this Section 6.

 

(f)    Survivability of Certain Provisions. The provisions of this Section 6
shall survive any termination of the Directorship Term, and the existence of any
claim or cause of action by the Director against the Company, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the covenants and agreements of this Section 6.

  

7.          Indemnification. The Company agrees to indemnify the Director for
his activities as a member of the Board to the fullest extent permitted under
applicable law and shall use its best efforts to maintain Directors and Officers
Insurance bcnefitting the Board and the Company.

 

8.          Non-Waiver of Rights. The failure to enforce at any time the
provisions of this Agreement or to require at any time performance by the other
party hereto of any of the provisions hereof shall in no way be construed to be
a waiver of such provisions or to affect either the validity of this Agreement
or any part hereof, or the right of either party hereto to enforce each and
every provision in accordance with its terms. No waiver by either party hereto
of any breach by the other party hereto of any provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions at that time or at any prior or subsequent time.

 

9.          Notices. Every notice relating to this Agreement shall be in writing
and shall be given by personal delivery or by registered or certified mail,
postage prepaid, return receipt requested; to:

 

If to the Company: If to the Director:     Foothills Petroleum, Inc. Alex M.
Hemb 633 17th Street, Ste. 1700-A 12556 Ross Creek Drive Denver, CO 80202 Kamas,
UT 84036

 

Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 9.

 

10.         Binding Effect/Assignment. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates, successors (including, without limitation, by
way of merger) and assigns. Notwithstanding the provisions of the immediately
preceding sentence, neither the Director nor the Company shall assign all or any
portion of this Agreement without the prior written consent of the other party.



  



 Page 5 of 7

 

 

11.         Entire Agreement. This Agreement (together with the other agreements
referred to herein) sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
written or oral, between them as to such subject matter.

 

12.         Severability. If any provision of this Agreement, or any application
thereof to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.

 

13.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado, without reference to the
principles of conflict of laws. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined in any court in Denver
County, State of Colorado and the parties hereto hereby consent to the
jurisdiction of such courts in any such action or proceeding; provided, however,
that neither party shall commence any such action or proceeding unless prior
thereto the parties have in good faith attempted to resolve the claim, dispute
or cause of action which is the subject of such action or proceeding through
mediation by an independent third party.

 

14.         Legal Fees. The parties hereto agree that the non-prevailing party
in any dispute, claim, action or proceeding between the parties hereto arising
out of or relating to the terms and conditions of this Agreement or any
provision thereof (a “Dispute”), shall reimburse the prevailing party for
reasonable attorney’s fees and expenses incurred by the prevailing party in
connection with such Dispute; provided, however, that the Director shall only be
required to reimburse the Company for its fees and expenses incurred in
connection with a Dispute if the Director’s position in such Dispute was found
by the court, arbitrator or other person or entity presiding over such Dispute
to be frivolous or advanced not in good faith.

 

15.         Modifications. Neither this Agreement nor any provision hereof may
be modified, altered, amended or waived except by an instrument in writing duly
signed by the party to be charged.

 

16.         Tense and Headings. Whenever any words used herein are in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply. The headings contained
herein are solely for the purposes of reference, are not part of this Agreement
and shall not in any way affect the meaning or interpretation of this Agreement.

 

17.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

 Page 6 of 7

 

  

IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his hand, on the day and year first above written.

 



  FOOTHILLS PETROLEUM, INC.       /s/ B. P. Allaire     By: B. P. Allaire      
Its: President       DIRECTOR       /s/ Alex M. Hemb     Alex M. Hemb



 

 Page 7 of 7

